Smith,
dissenting: I am of the opinion that the decedent’s interest in the old firm at the date of his death was far less than the value determined in the prevailing opinion. In finding 17 it is stated that the principal business of the old firm at the date of decedent’s death consisted of the enterprise carried on by the AnglorChilean Consolidated Nitrate Corporation. The business of that corporation was in a developmental stage in 1930. It had been operating in the red ■for a number of years. Synthetic nitrates were largely taking the place of Chilean nitrates. The old firm had invested a vast amount of money in the Anglo-Chilean Consolidated Nitrate Corporation enterprise. There was no certainty that the old firm would ever recover its capital. In point of fact, it was a losing proposition from the beginning. I think that the evidence shows that the old firm stood to lose a large part of its investment in the enterprise. I am of the opinion that the old firm’s holding of 1,109,859 shares of the stock of the corporation had no value for the purpose of determining the old firm’s assets and I think that its claims against that corporation for moneys advanced were worth far less than one hundred cents on the dollar.